The plaintiff in error, hereinafter referred to as the defendant, was convicted of driving a motor vehicle while under the influence of intoxicating liquor, and was sentenced to serve a term of four months in the state penitentiary. From which sentence the defendant has appealed by transcript.
The defendant has assigned the following errors as grounds for reversal of the judgment:
"1. The court erred in its instructions to the jury.
"2. The court erred in refusing to give the requested instruction offered by the defendant below.
"3. The court erred in overruling defendant's motion for a new trial."
It is argued by the defendant that the court erred in giving its instruction No. 4, in which it defined to the jury what constituted intoxication, and under what circumstances the defendant would be guilty of the offense of operating a motor vehicle while under the influence of intoxicating liquor. No authorities are cited in the defendant's brief to support his contention as to the alleged error committed by the trial court in its instruction to the jury. *Page 397 
As there is no testimony in the transcript to show what the facts were, we have carefully examined the transcript, and hold that the defendant was accorded a fair and impartial trial; that there are no errors in the transcript sufficient to warrant a reversal.
The judgment is affirmed.
EDWARDS, J., concurs. CHAPPELL, J., absent, not participating.